Solomon Technologies, Inc.
August 15, 2008


[Form of] Stock Option Agreement


Solomon Technologies, Inc., a Delaware corporation (the “Company”), hereby
grants to [      ] (the “Optionee”) an option to purchase shares of its Common
Stock, par value $0.001 per share (the “Common Stock”), subject to the
following:


1. Grant of Option. The Company hereby grants to the Optionee the option to
purchase from the Company upon the terms and conditions hereinafter set forth
three million shares of Common Stock (the “Option Shares”) at a purchase price
of three cents ($0.03) per share (the “Option”). The date of grant of this
Option is August 15, 2008 (“Date of Grant”).


2. Relationship to Plan. This Option is a non-qualified option that is not
granted pursuant to the Company’s 2003 Stock Plan.


3. Option Term. The term of the Option and of this Option Agreement (the "Option
Term") shall commence on the Date of Grant set forth above and shall terminate
May 31, 2013 (the "Expiration Date"). As of the Expiration Date, all rights of
the Optionee hereunder shall terminate.
 
4. Conditions of Exercise.
 
(a) Subject to Section 5 below, the Option shall become vested as to 25% of the
Option Shares on each of September 1, 2008, December 1, 2008, March 1, 2009 and
June 1, 2009.
 
(b) Prior to the Expiration Date, this Option may be exercised in whole or in
part at any time as to Option Shares that have vested; provided that in the
event the Optionee ceases to be a member of the Company’s Advisory Board, from
and after such termination, this Option may be exercised only with respect to
Option Shares that have vested as of the date of termination and only to the
extent set forth in Section 5 below.
 
5. Termination of Services.


(a) If the services of the Optionee as a director of, or consultant or advisor
to, the Company or a subsidiary corporation of the Company shall be terminated
for any reason, then this Option may be exercised at any time within ninety (90)
days after such termination. For purposes of this subsection (a), if the
Optionee leaves the employ or services of the Company to become an employee or
non-employee director of, or a consultant or advisor to, a subsidiary
corporation of the Company or a corporation (or subsidiary or parent corporation
of the corporation) that has assumed the obligation of the Company set forth in
this Stock Option Agreement as a result of a corporate reorganization or the
like, the Optionee shall not be considered to have terminated his or her
employment or services.
 
(b) If the Optionee dies while serving as a non-employee director of or a
consultant or advisor to, the Company or a subsidiary corporation of the
Company, then this Option may be exercised by the estate of the Optionee, or by
a person who acquired the right to exercise this Option by bequest or
inheritance or by reason of the death of the Optionee, at any time within ninety
(90) days after such death.

 

--------------------------------------------------------------------------------

 

(c) If the Optionee ceases services because of (i) permanent and total
disability as set forth in Option’s Amended 2008 Employment Agreement and Plan
while employed by, or while serving as a non-employee director for or consultant
or advisor to, the Company or a subsidiary corporation of the Company, then this
Option may be exercised at any time within ninety (90) days after the Optionee’s
termination of employment, termination of directorship or termination of
consulting or advisory services, as the case may be, due to the disability.


6. Methods of Exercise. This Option shall be exercisable by a written notice in
the form adopted by the Board or the Committee that specifies the number of
shares to be purchased. The notice shall be accompanied by payment of the full
amount of the option price (i) by cash or check payable to the Company, (ii) by
the delivery to the Company of shares of the Company’s stock having a value
equal to the exercise price, or (iii) by a combination of the foregoing. Upon
receipt of such payment, the Company will thereafter deliver or cause to be
delivered to the Optionee (or if any other individual or individuals are
exercising this option, to such individual or individuals) at the office of the
Company, a certificate or certificates for the number of shares with respect to
which this Option is being exercised, registered in the name or names of the
individual or individuals exercising the option; provided, however, that if any
law or regulation or order of the Securities and Exchange Commission
(“Commission”) or other body having jurisdiction in the premises shall require
the Company or Optionee (or other individual or individuals exercising this
option) to take any action in connection with the shares being purchased, the
delivery of the certificate or certificates for such shares shall be delayed
until such action has been taken.


7.  Piggyback Registration Rights. If at any time after the date hereof, the
Company shall determine to prepare and file with the Commission a registration
statement (“Registration Statement”) relating to an offering for its own account
or the account of others of any of its equity securities (other than on Form S-4
or Form S-8 or their then equivalents relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans), then the Company shall send a written notice of such determination to
Optionee and, if within ten calendar days after the date of delivery of such
notice, Option shall so request in writing, the Company shall include in such
registration statement all or any part of the shares of the Company’s common
stock underlying the Option (“Underlying Shares”) as the Optionee requests to be
registered so long as such Underlying Shares are proposed to be disposed in the
same manner as those securities set forth in the registration statement;
provided, however, if the offering is an underwritten offering and was initiated
by the Company or at the request of a shareholder, and if the managing
underwriters advise the Company that the inclusion of Underlying Shares
requested to be included in the Registration Statement would cause an adverse
effect on the success of any such offering, based on market conditions or
otherwise (an “Adverse Effect”), then the Company shall be required to include
in such Registration Statement, to the extent of the amount of securities that
the managing underwriters advise may be sold without causing such Adverse
Effect, (a) first, the securities of the Company and (b) second, the shares,
including the Underlying Shares, of all shareholders, on a pro rata basis,
requesting registration and whose shares the Company is obligated by contract to
include in the Registration Statement; provided, further, however, to the extent
that all of the Underlying Shares are not included in the initial Registration
Statement, the Optionee shall have the right to request the inclusion of its
Underlying Shares in subsequent Registration Statements until all such Shares
have been registered in accordance with the terms hereof and all such Underlying
Shares have been registered in accordance with the terms thereof. If the
offering in which the Underlying Shares is being included in a Registration
Statement is a firm commitment underwritten offering, unless otherwise agreed by
the Company, the Optionee shall sell its Underlying Shares in such offering
using the same underwriters and, subject to the provisions hereof, on the same
terms and conditions as the other shares of Common Stock that are included in
such underwritten offering. The Company shall use its best efforts to cause any
Registration Statement to be declared effective by the Commission as promptly as
is possible following it being filed with the Commission and to remain effective
until all Underlying Shares subject thereto have been sold. All fees and
expenses incident to the performance of or compliance with this Section 7 by the
Company shall be borne by the Company whether or not any Underlying Shares are
sold pursuant to the Registration Statement. The Company shall indemnify and
hold harmless the Optionee to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, the “Losses”), as incurred, arising out of or relating to (i) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any prospectus included therein or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (ii) any violation or alleged violation by the Company of the
Securities Act of 1933, as amended (“Securities Act”), the Securities Exchange
Act of 1934 or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Section 7,
except to the extent, but only to the extent, that such untrue statements or
omissions referred to in (i) above are based solely upon information regarding
the Optionee furnished in writing to the Company by the Optionee expressly for
use therein, or to the extent that such information relates to the Optionee or
the Optionee’s proposed method of distribution of Underlying Shares and was
reviewed and expressly approved in writing by the Optionee expressly for use in
the Registration Statement, such prospectus or such form of prospectus or in any
amendment or supplement thereto. The rights of the Optionee under this Section 7
shall survive for so long as this Option is exercisable until all Underlying
Shares have been either registered under a Registration Statement or been sold
pursuant to an exemption to the registration requirements of the Securities Act.

 
2

--------------------------------------------------------------------------------

 

8. Purchase for Investment. This Option is granted on the condition that the
purchase of shares of Common Stock hereunder shall be for the account of the
Optionee (or other individual or individuals exercising this option) for
investment purposes and not with a view to the resale or distribution thereof,
except that such condition shall be inoperative if the offering and sale of
shares subject to the Option is registered under the Securities Act, or if in
the opinion of counsel for the Company such shares may be resold without
registration. At the time of any exercise of the Option, the Optionee (or other
individual or individuals exercising this option) will execute such further
agreements as the Company may require to implement the foregoing condition and
to acknowledge the Optionee’s (or such other individual’s) familiarity with
restrictions on the resale of the shares under applicable securities laws.


9. Nontransferability of Option. This Option shall not be transferable by the
Optionee otherwise than by will or the laws of descent or distribution, and this
Option shall be exercisable during the Optionee’s lifetime only by him or her.


10. Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. It shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives.

 
3

--------------------------------------------------------------------------------

 



11. Miscellaneous. The Optionee shall have no rights as a stockholder with
respect to the shares subject to this Option until the exercise of the Option
and the issuance of a stock certificate for the shares with respect to which the
Option shall have been exercised. Nothing herein contained shall impose any
obligation on the Company or the Optionee with respect to the Optionee’s
employment by the Company. Nothing herein contained shall impose any obligation
upon the Optionee to exercise the option.


IN WITNESS WHEREOF, the Company and the Optionee have caused this agreement to
be executed on the date first above written.


SOLOMON TECHNOLOGIES, INC.
   
By:
  
Name:
Peter W. DeVecchis, Jr..
Title:
President
   
OPTIONEE
    


 
4

--------------------------------------------------------------------------------

 
 